Case 5:18-cv-01847-CJC-SP Document 19 Filed 10/23/18 Page 1 of 3 Page ID #:53
  1
  2
  3
  4
  5
  6
  7                      UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA
  9                                 SOUTHERN DIVISION
  10
       PATRICIA FILARDI                          CASE NO.
  11                                             5:18−cv−01847−CJC−SP
                    Plaintiff(s),
  12
             v.                    ORDER REGARDING
  13
     YUMMY DONUTS AND SUBS, et al. SETTLEMENT
                                               PROCEDURES,
                                   PRE−TRIAL CONFERENCE AND
  14        Defendant(s).          TRIAL
  15
  16
  17
  18
             TO ALL COUNSEL OF RECORD, notice is hereby given that on
  19
       January 31, 2019, the Court will issue a Scheduling Order pursuant to
  20
       Federal Rule of Civil Procedure 16(b) establishing dates for the completion of
  21
       discovery, the filing of motions, pretrial conference, and trial in the above entitled
  22
       case. No scheduling conference will be held unless ordered by the Court.
  23
             The parties are HEREBY ORDERED to hold an early meeting of counsel
  24
       not later than 21 days in advance of the above date, and to file a report of such
  25
       meeting not later than 14 days thereafter in accordance with Federal Rule of Civil
  26
       ///
  27
       ///
  28

                                               −1−
Case 5:18-cv-01847-CJC-SP Document 19 Filed 10/23/18 Page 2 of 3 Page ID #:54
      ///




                                       −2−
Case 5:18-cv-01847-CJC-SP Document 19 Filed 10/23/18 Page 3 of 3 Page ID #:55
  1
       Procedure 26(f) and Local Rule 26−1. In scheduling the case, the Court will rely
  2    upon the pleadings, as well as the Rule 26(f) report. Counsel shall include in the
  3    report their choice of settlement procedure: the ADR Program or private
  4    mediation. The parties may not choose a settlement conference before a

  5    Magistrate Judge. The Court’s ADR Program is described in the "ADR" section
  6    of the Court’s website (http://www.cacd.ucourts.gov), which also contains the list
  7    of Attorney Settlement Officers and requisite ADR forms. Counsel are referred to
  8    Federal Rule of Civil Procedure 26(f) and Local Rule 26−1 for other specific
  9    requirements of the report. In addition, counsel are directed to provide the
  10   specific reasons for their selection of a particular discovery cutoff date.
  11
  12        IT IS ORDERED that the Clerk of the Court shall serve copies

  13   of this Order on counsel for the parties in this matter.

  14
          IT IS SO ORDERED.
  15
  16 DATED: October 23, 2018
  17                                       Cormac J. Carney
                                           United States District Judge
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               −3−
